13-1783
         Singh v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A087 899 527
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of September, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                BARRINGTON D. PARKER,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       MANDEET SINGH, AKA SATISH MALHOTRA,
14                Petitioner,
15
16                         v.                                   13-1783
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Genet Getachew, Brooklyn, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Ernesto H. Molina, Jr.,
27                                     Assistant Director; Sheri R. Glaser,
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5        Petitioner Mandeet Singh, a native and citizen of

 6   India, seeks review of an April 8, 2013 order of the BIA,

 7   affirming the August 17, 2012 decision of an Immigration

 8   Judge (“IJ”), which denied a continuance, asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Mandeet Singh, No. A087 899

11   527 (B.I.A. Apr. 8, 2013), aff’g No. A087 899 527 (Immig.

12   Ct. New York City Aug. 17, 2012).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15        Under the circumstances of this case, we review the

16   decisions of both the IJ and the BIA.   See Yun-Zui Guan v.

17   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005) (per curiam).

18   The applicable standards of review are well established.

19   See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v.

20   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).

21   I.   Credibility Determination

22        For applications such as Singh’s, which are governed by

23   the REAL ID Act, the agency may base a credibility finding

                                   2
 1   on an applicant’s demeanor, the plausibility of his account,

 2   and inconsistencies in his statements, without regard to

 3   whether they go “to the heart of the applicant’s claim.”       8

 4   U.S.C. § 1158(b)(1)(B)(iii).   “We defer therefore to an IJ’s

 5   credibility determination unless, from the totality of the

 6   circumstances, it is plain that no reasonable fact-finder

 7   could make such an adverse credibility ruling.”     Xiu Xia

 8   Lin, 534 F.3d at 167.

 9         Initially, Singh has waived review of the agency’s

10   implausibility, demeanor, and corroboration findings by

11   failing to contest them in this Court.   Yueqing Zhang v.

12   Gonzales, 426 F.3d 540, 542 n.1 (2d Cir. 2005) (“‘Issues not

13   sufficiently argued in the briefs are considered waived and

14   normally will not be addressed on appeal.’” (quoting Norton

15   v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998)).    For the

16   same reason, Singh has waived review of the agency’s finding

17   that he testified inconsistently about whether Akali Dal

18   Mann was legally recognized and took part in coalitions.

19   Id.   Moreover, Singh failed to exhaust any challenge to the

20   specific “findings that informed the IJ’s adverse

21   credibility determination” before the BIA.   Shunfu Li v.

22   Mukasey, 529 F.3d 141, 146 (2d Cir. 2008); Lin Zhong v. U.S.


                                    3
 1   Dep’t of Justice, 480 F.3d 104, 107 n.1 (2d Cir. 2007)

 2   (observing that issue exhaustion is a mandatory, although

 3   not jurisdictional, requirement).

 4       Thus, the sole challenge preserved on appeal is to the

 5   agency’s reliance on Singh’s credible fear interview.     When

 6   discrepancies arise from an applicant’s statements in a

 7   credible fear interview, we will closely examine the

 8   interview report to ensure that it represents a

 9   “sufficiently accurate record” to merit consideration in

10   determining whether the applicant is credible.    Ming Zhang

11   v. Holder, 585 F.3d 715, 723-25 (2d Cir. 2009).     Singh’s

12   credible fear interview bore sufficient indicia of

13   reliability because: (1) it was memorialized in a

14   typewritten document setting forth the questions and

15   responses; (2) it was conducted with a Punjabi interpreter

16   and Singh does not contend that he did not understand any

17   questions; (3) the interviewing officer properly explained

18   the purpose of the interview; and (4) the questions were

19   clearly designed to elicit a potential basis for asylum,

20   such as why did you leave your country, why do you fear the

21   Congress party, and what do you think will happen if you

22   return to your country.   See Ming Zhang, 585 F.3d at 723-25.


                                   4
 1       Based on the foregoing, we find that the agency’s

 2   adverse credibility determination is supported by

 3   substantial evidence because it cannot be said “that no

 4   reasonable fact-finder could make such an adverse

 5   credibility ruling.”   Xiu Xia Lin, 534 F.3d at 167.    The

 6   agency therefore did not err in denying asylum, withholding

 7   of removal, and CAT relief because all three claims shared

 8   the same factual predicate.   See Paul v. Gonzales, 444 F.3d

 9   148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of

10   Justice, 426 F.3d 520, 523 (2d Cir. 2005).

11   II. Continuance Denial

12       We review the agency’s denial of a continuance for

13   abuse of discretion.   See Sanusi v. Gonzales, 445 F.3d 193,

14   199 (2d Cir. 2006); Singh v. U.S. Dep’t of Homeland Sec.,

15   526 F.3d 72, 80-81 (2d Cir. 2008).    The regulations provide

16   that an IJ “may grant a motion for continuance for good

17   cause shown;” however, the regulations do not define “good

18   cause.”   See 8 C.F.R. § 1003.29.    We have observed that

19   “[a]n IJ would . . . abuse his discretion in denying a

20   continuance if ‘(1) [his] decision rests on an error of law

21   (such as application of the wrong legal principle) or a

22   clearly erroneous factual finding or (2) [his]

23   decision—though not necessarily the product of a legal error
                                   5
 1   or a clearly erroneous factual finding—cannot be located

 2   within the range of permissible decisions.’”     Morgan v.

 3   Gonzales, 445 F.3d 549, 551-52 (2d Cir. 2006) (quoting

 4   Zervos v. Verizon New York, Inc., 252 F.3d 163, 169 (2d Cir.

 5   2001) (alterations in Morgan)).

 6       Here, the IJ denied Singh’s motion to continue his

 7   merits hearing, which Singh sought in order to obtain

 8   supporting letters and statements from India, because it was

 9   filed after the deadline and Singh had over a year between

10   his master calendar and merits hearings to obtain supporting

11   evidence.     Indeed, Singh filed his motion on July 17, 2012,

12   after the June 8, 2012 filing deadline, and Singh had more

13   than a year and eight months between his November 2010

14   master calender and August 2012 merits hearings to obtain

15   evidence.     The IJ did not abuse his discretion in denying

16   the motion to continue.     See Morgan, 445 F.3d at 551-52.

17       For the foregoing reasons, the petition for review is

18   DENIED.     As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot.     Any pending request for

22   oral argument in this petition is DENIED in accordance with

23   Federal Rule of Appellate Procedure 34(a)(2), and Second
                                     6
1   Circuit Local Rule 34.1(b).

2                                 FOR THE COURT:
3                                 Catherine O’Hagan Wolfe, Clerk
4
5




                                   7